        Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 1 of 21



 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                     NORTHERN DIVISION


MIKEL YOUNG                         *
#411159-2961237                     *
Western Correctional Institution    *
13800 McMullen Hwy, SW              *
Cumberland Maryland 21502           *
Plaintiff                           *
                                    *
                                    *
v.                                  *     Docket Number     1:21-cv-206
                                          *
                                    *
STATE OF MARYLAND                   *
                                    *
MARYLAND DEPARTMENT                 *
OF PUBLIC SAFETY AND                *
CORRECTIONAL SERVICES               *
                                    *
ROBERT L. GREEN                     *
O. WAYNE HILL                       *
JAMA ACUFF                          *
WALTER WEST                         *
DENISE GELSINGER                    *
JEFFREY NINES                       *
                                    *
LT. G. COPELAND                     *
OFC. D. ARNDT                       *
OFC. C. HOLLAND                     *
LT. E. BLAKE                        *
                                    *
SEVERAL UNKNOWN                     *
CORRECTIONAL OFFICERS               *
AT THE MARYLAND                     *
DEPARTMENT OF PUBLIC                *
SAFETY AND CORECTIONS               *
                                    *
JAMAR MACKALL, #437410/2051289      *
RONNIE PETERS, #363963/2266772      *
MICHAEL JONES #369921               *
UNIDENTIFIED INMATE                 *
                                    *
                                    *
       Defendants                   *



                                                                          1
        Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 2 of 21




                 COMPLAINT AND DEMAND FOR JURY TRIAL


       Plaintiff, Mickel Young, by and through his attorney hereby files this Complaint

against the Defendants, the State of Maryland, and the Secretary of the Maryland

Department of Public Safety and Correctional Services (hereinafter DPSCS), the

Wardens of Maryland Correctional Institution Jessup, Eastern Correctional Facility West,

Maryland Correctional Institution Hagerstown, North Branch Correctional Facility, and

known and unknown correctional officers with the DPSCS and in support thereof, states

as follows:

                                        PARTIES

       1.      Plaintiff, Mickel Young, a citizen of the State of Maryland, and at all

times relevant to this action, was and is a prisoner in the custody of the DPSCS. During

the events described in this complaint he was housed in various departmental facilities,

including the Maryland Correctional Institution Jessup (MCIJ), Eastern Correctional

Facility West (ECIW), Maryland Correctional Institution Hagerstown (MCIH), and the

North Branch Correctional Facility (NBCF).

       2.      There are several correctional officers who witnessed certain events

described in this complaint who are known and unknown to the Plaintiff at this time and

whose identities can be learned and or confirmed during discovery.

       3.      Defendant Department of Public Safety and Correctional Services

(DPSCS) is established as a principal department of the State of Maryland pursuant to

Maryland Code, Correctional Services (“CSA”) § 2-101. The Maryland Division of

Corrections (“DOC”) is a unit of the Department, CSA § 2-101, organized to incarcerate




                                                                                           2
         Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 3 of 21



certain criminal defendants sentenced by Maryland courts. The DOC is tasked with

operating and overseeing Maryland’s state prison facilities, including MCIJ, ECIW,

MCIH, and NBCF.

        4.      Defendant State of Maryland, at all times relevant to this action, was in

charge of and operated the Maryland Division of Correction. The State was and is

responsible for and had the duty to provide care, safekeeping and protection to all persons

in the custody of the State. The State was also the employer of all other Defendants who

are sued in this action.

        5.      Defendant Robert L. Green is sued in his official capacity as the Secretary

of DPSCS, and stands in the shoes of his predecessors for the purposes of this action.

MCIJ, ECIW, MCIH, and NBCF are managed and maintained by DPSCS. Defendant

Green is aware of DPSCS’s policies and practices regarding violence among prisoners.

He is also knowledgeable of the requirements of federal and state law, including the

Eighth and Fourteenth Amendments to the United States Constitution, the Maryland

Declaration of Rights, and Section 504 as they pertain to the treatment of individuals

incarcerated within DPSCS. Defendant Green is named in this action in his individual

and official capacities.

        6.      Defendant O. Wayne Hill is the Commissioner of Corrections at DOC (the

Commissioner”). The Commissioner is responsible for the administration of DPSCS and

is responsible to the Secretary of DPSCS and the Governor for the supervision of

prisoners and correctional staff. CSA §§ 3-203 et seq. The Commissioner’s

responsibilities also include responding to appeals of complaints and grievances brought

by individuals in the Department’s custody. As the Commissioner, Mr. Hill is aware of




                                                                                            3
         Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 4 of 21



DPSCS and DOC policies and practices regarding threats and violence among prisoners.

The Commissioner is also aware of federal law, including the Eight and Fourteenth

Amendments to the United States constitution and the Maryland Declaration of Rights.

Defendant Hill is named in this action in his individual and official capacities.

       7.      Defendant Jama Acuff is the warden of MCIJ and is responsible for the

governance, discipline and policies of that institution. CSA § 3-211. In addition, Ms.

Acuff is responsible for the enforcement of DPSCS regulations and directives. As

warden, Ms. Acuff is the legal custodian of all individuals incarcerated at the MCIJ and

was responsible for their safe, secure and humane treatment. As warden, Ms. Acuff is

aware of DPSCS’s policies and practices regarding prisoners, including policies and

practices regarding threats and violence among inmates. As warden, Ms. Acuff was also

aware of federal law, including the Eight and Fourteenth Amendments to the United

States constitution and the Maryland Declaration of Rights. Defendant Acuff is named in

this action in her individual and official capacities.

       8.      Defendant Walter West is the warden of ECIW and is responsible for the

governance, discipline and policies of that institution. CSA § 3-211. In addition, Mr.

West is responsible for the enforcement of DPSCS regulations and directives. As

warden, Mr. West is the legal custodian of all individuals incarcerated at the ECIW and

was responsible for their safe, secure and humane treatment. As warden, Mr. West is

aware of DPSCS’s policies and practices regarding prisoners, including policies and

practices regarding threats and violence among inmates. As warden, Mr. West was also

aware of federal law, including the Eight and Fourteenth Amendments to the United

States constitution and the Maryland Declaration of Rights. Defendant West is named in




                                                                                           4
         Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 5 of 21



this action in his individual and official capacities.

        9.      Defendant Denise Gelsinger is the warden of MCIH and is responsible for

the governance, discipline and policies of that institution. CSA § 3-211. In addition, Ms.

Gelsinger is responsible for the enforcement of DPSCS regulations and directives. As

warden, Ms. Gelsinger is the legal custodian of all individuals incarcerated at the MCIH

and was responsible for their safe, secure and humane treatment. As warden, Ms.

Gelsinger is aware of DPSCS’s policies and practices regarding prisoners, including

policies and practices regarding threats and violence among inmates. As warden, Ms.

Gelsinger was also aware of federal law, including the Eight and Fourteenth

Amendments to the United States constitution and the Maryland Declaration of Rights.

Defendant Gelsinger is named in this action in her individual and official capacities.

        10.     Defendant Jeffrey Nines is the acting warden of NBCI and is responsible

for the governance, discipline and policies of that institution. CSA § 3-211. In addition,

Mr. Nines is responsible for the enforcement of DPSCS regulations and directives. As

acting warden, Mr. Nines is the legal custodian of all individuals incarcerated at the

NBCI and was responsible for their safe, secure and humane treatment. As acting

warden, Mr. Nines is aware of DPSCS’s policies and practices regarding prisoners,

including policies and practices regarding threats and violence among inmates. As acting

warden, Mr. Nines was also aware of federal law, including the Eight and Fourteenth

Amendments to the United States constitution and the Maryland Declaration of Rights.

Defendant Nines is named in this action in his individual and official capacities.

        11.     Defendants Lt. G. Copeland, Ofc. D. Arndt, Ofc. C. Holland and Lt. E.

Blake are correctional officers who witnessed various actions and events relevant to this




                                                                                             5
         Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 6 of 21



action, including assaults on Mr. Young. There are other correctional officers who

witnessed and or have information about the actions and events relevant to this action,

including assaults on Mr. Young and information regarding the hit or threats against Mr.

Young. At all relevant times the known and unknown correctional officers were

employees of DPSCS, and as such, were duly authorized state employees and agents,

acting under the color of state law, and within the scope and course of their respective

duties, and with the complete authority and ratification of DPSCS and the State of

Maryland.

       12.     Jamar Mackall, #437410/2051289, Ronnie Peters, #363963/2266772,

Michael Jones #369921 and another unidentified inmate are inmates who were in the

custody of the Department of Public Safety and Correctional Services who violently

assaulted, battered, beat and stabbed Mr. Young at the ECIW facility on or about January

23, 2018, and through information and belief continue to be in the custody of the

Department of Public Safety and Correctional Services. (The inmate defendants)

       13.     Plaintiff believes and thereon alleges that each Defendant is and at all

times relevant hereto was, the agent, employee, and representative of each other

Defendant, with the exception of the inmate defendants. Each Defendant, with the

exception of the inmate defendants, in doing the acts, or in omitting to act as alleged in

this Complaint, was acting within the scope of his or her actual and apparent authority, or

the alleged acts and omissions of each Defendant as agent subsequently were ratified and

adopted by each other Defendant as principal.

       14.     In committing or omitting to perform the acts alleged in this Complaint,

Defendants acted knowingly, maliciously, and with reckless and callous disregard for




                                                                                             6
             Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 7 of 21



Plaintiff’s rights, justifying an award of punitive damages against each individual

Defendant.

        15.      All Defendants are jointly and severally liable for damages and injuries to

Plaintiff.

                                    JURISDICTION AND VENUE

        16.      Jurisdiction is proper in this court as this is an action for violation of the

Plaintiff’s civil and constitutional rights by the Defendants under 42 U.S.C. Section 1983

as well as other torts.

        17.      Due to the federal questions involved in the consideration of the Plaintiff’s

claims under the above-stated laws, this Court has jurisdiction under 29 U.S.C. §1331.

        18.      Venue is appropriate to this Court because all parties reside and or are

located in the state of Maryland. Additionally, the tortious acts and omissions occurred

in Maryland and injured Mr. Young there as well.

                                PRE-SUIT REQUIREMENTS

        19.      Mr. Young fits under the exception to the notice requirements of the

Maryland Tort Claims Act because the Defendants were aware of the incidents upon

which this suit is based as well as the injuries that Mr. Young sustained as a result

thereof. The prison officials filed Notices of Inmate Rule Violations against Mr. Young

and other process, statements and reports as a result of the incidents and injuries

described in this complaint.

                                  STATEMENT OF FACTS

        20.      On January 25, 2013 in Prince George’s County Circuit Court, Mr. Young

was sentenced to the Department of Corrections after pleading guilty to First Degree




                                                                                                  7
         Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 8 of 21



Assault and related charges. Mr. Young received a sentence totaling 45 years with all

but 20 years suspended.

       21.     On or about February 26, 2015, while confined at the Maryland

Correctional Institution – Jessup (MCIJ), Mr. Young was involved in a physical fight

with another inmate. As a result of that altercation, Mr. Young learned that a prison gang

had put a hit on him. To put a hit on someone in prison is a slang term that means that a

prison gang has retained a person or another gang to carry out a threat or a plan to kill or

seriously injure the person in question.   The officials at MCIJ were aware of this

situation regarding Mr. Young, because he was charged with First Degree Assault and

related charges as a result. As a result of this incident he was also transferred to

Maryland Correctional Institution – Hagerstown (MCIH).

       22.     On or about June 26, 2016 Mr. Young was involved in another physical

fight with another inmate while at the MCIH. This incident was also related to the gang

hit that had been placed on Mr. Young. The officials at MCIH were aware of this

situation regarding Mr. Young, because he was charged with a violation of inmate rules

as a result. As a result of this incident he was also transferred to the Eastern Correctional

Institution – West (ECIW).

       23.     On or about February 14, 2017, shortly after Mr. Young was transferred to

ECIW, Lieutenant G. Copeland counseled him about the gang hit. They discussed it in

detail, and Lt. Copeland also reviewed Mr. Young’s file which contained the record of

the previous altercations with other inmates. Lt. Copeland asked Mr. Young about the

specific gangs that he had problems with, and told him that he could get a new start at

ECIW. Lt. Copeland also told Mr. Young that there are gangs in every unit. This




                                                                                                8
         Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 9 of 21



conversation demonstrates that the ECI officials were aware of the hit that had been

placed against Mr. Young. Additionally, Mr. Young also received a Notice of Inmate

Rule Violation because after Lt. Copeland told him that there were gangs in every unit,

Mr. Young refused to go to his assigned housing unit.

        24.     Mr. Young subsequently learned that the same individual that he had

previously fought with at MCIH was also transferred to ECI, and that upon information

and belief that person was assigned to ECI East (ECIE). Mr. Young encountered the

person with whom he fought at MCIH in or around October 2017.

        25.     Shortly thereafter, on January 23, 2018, Mr. Young went to the showers at

ECIW. According to the Notice of Inmate Rule Violation given to Mr. Young on that

date, video of the incident shows that another inmate followed him into the shower and

began to engage him in a fist fight, then three other inmates entered the shower and

brutally and repeatedly stabbed Mr. Young. As a result of this violent encounter Mr.

Young sustained very serious and life-threatening injuries, including a split lip, laceration

of several arteries over his right eye which had to be clamped and stitched, and stab

wounds in his temple, back and head. This violent beating and stabbing was an attempt

by gang members to carry out and execute the hit that had been placed on Mr. Young,

and it almost succeeded in ending his life. Officials at the ECI-W are aware of this

incident because they filed a Notice of Inmate Rule Violation against Mr. Young as a

result of this incident.

        26.     At times during this incident, Mr. Young was surrounded by his assailants.

No correction officers ever came to break up the incident, and Mr. Young had to fight his

way away from his assailants and out of the shower.




                                                                                            9
        Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 10 of 21



       27.     The shower facility at ECIE is in the recreation hall. Upon information

and belief, this is different from the shower facility at every other correctional institution

in the Maryland Department of Corrections. Due to its placement in the recreation hall, it

is not conducive to being monitored. It is well known that the shower can be a very

dangerous place for inmates, in that it is a place where fights and injuries can occur. The

placement and set up of the shower facility at ECIW is known to be dangerous and to

create a dangerous environment for inmates and a place where fights and other injuries

often occur. Additionally, due to its configuration, placement and set up, correctional

officers are often unaware when inmates are involved in fights or experience injuries and

there is often a delay or failure to respond to problems and dangerous incidents when

they occur. Officials at the ECIW and the DPSCS are aware of these problems with the

location, placement, set up and configuration of the shower facilities at ECIW and the

dangerous conditions they present for inmates, and were aware of the problems at the

time Mr. Young was assaulted, yet they still allow the dangerous environment to persist.

       28.     On or about September 10, 2018 while still at the ECIW, Mr. Young was

attacked by his cellmate. This attack was another direct attempt to carry out and execute

the hit that had previously been placed on Mr. Young. Mr. Young has subsequently

learned that at the time of the attack, the cellmate had full blown Acquired Immune

Deficiency Syndrome (AIDS). On the date above Mr. Young’s cellmate drugged him by

putting something in his food and or drink, and then stabbed and injected him with a

needle containing the cellmate’s blood. Mr. Young reported this incident to the prison

officials and to the nurse who was on duty. The nurse checked him out and agreed that

she could see a site on his arms similar to an injection site. Mr. Young asked the nurse




                                                                                            10
        Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 11 of 21



for an antidote or medical protocol that would prevent him from developing AIDS as a

result of this attack. He was told he would receive it, but he never did. The officials at

the ECIW are aware of this incident and they filed a Notice of Inmate Rule Violation

against Mr. Young as a result of this incident.

       29.     Mr. Young was transferred to North Branch Correctional Facility (NBCI)

and placed on a lock up period. He informed the officials of everything that had gone on

with him and wrote a statement. Despite his history and the officials’ knowledge of the

hit against him and the things that had occurred as a result of the hit, instead of sending

him into protection when he was released from the lock up period, the officials sent Mr.

Young into the compound, where he was again involved in a physical altercation as a

direct result of the hit against him. Prison officials are aware of this incident because

they filed a Notice of Inmate Rule Violation against Mr. Young as a result of this

incident. They placed him into the lock up and brought him a waiver to sign regarding

this incident. Mr. Young signed the waiver, however he did not and does not know or

understand everything it says.

       30.     Mr. Young was never advised of his rights with regard to filing objections

and notifications regarding his treatment while in the DPSCS. Mr. Young did not and

does not intend to waive any rights he has with regard to his treatment while in the

DPSCS, especially as it applies to his protection from the very real threats to his life that

exist while he is under DPSCS custody.

       31.     All Defendants herein are agents and or employees of the State of

Maryland, who is liable for their actions under the theory of Respondeat Superior.

Defendants DPSCS and the State of Maryland knew and or were aware of the acts




                                                                                              11
          Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 12 of 21



alleged in this Complaint.

                                    COUNT 1
(42 U.S. Code § 1983 – Subjecting Plaintiff to Serious Harm and a Substantial Risk
             of Serious Harm in Violation of the Eighth Amendment)


          32.   The allegations and averments of facts contained in all preceding

paragraphs are hereby adopted and incorporated by reference as though stated in full

herein.

          33.   The Eighth Amendment to the United States Constitution, which is

incorporated against the States by the Fourteenth Amendment, provides: “Excessive bail

shall not be required, nor excessive fines imposed, nor cruel and unusual punishments

inflicted.”

          34.   Plaintiff brings suit pursuant to 42 U.S. Code § 1983 to seek redress for

Defendants’ infliction of cruel and unusual punishments. Defendants’ actions and

omissions as described above and with regard to Mr. Young and the failure to protect him

from threats and physical altercations against his life despite their awareness of the these

threats and altercations subject him to cruel and unusual punishment.

          35.   Defendants failed to remedy the wrongs against Mr. Young, created

policies and or customs under which unconstitutional and unlawful practices occurred,

allowed such policies and or customs to continue, and were deliberately indifferent in

both their own conduct and in managing their subordinates, which indifference caused

the constitutional violations described herein.

          36.   Mr. Young has sustained and continues to suffer serious and unreasonable

risks of harm by the conduct of the Defendants, including but not limited to physical

injury, humiliation, disruption of his relationships with his loved ones, severe anxiety and



                                                                                            12
          Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 13 of 21



emotional distress, and extended terms of confinement because of the altercations he has

been involved in and continues to find himself involved in due the threats against his life

and the Defendants’ failure to protect him against such, and other ongoing failures.



                                          COUNT 2
                (42 U.S. Code § 1983 – Constitutional Denial of Due Process in
                              Failing to Train and or Supervise)


          37.     The allegations and averments of fact contained in all preceding

paragraphs are hereby adopted and incorporated by reference as though stated in full

herein.

          38.     Mr. Young is in the custody of the Defendants, and as such, a special

relationship exists between them that required the Defendants to provide protection and

assistance to him.

          39.     The Defendants are policymakers for DPSCS and in that capacity establish

policies, procedures, customs and or practices for DPSCS and DOC regarding the

housing and conditions of confinement of prisoners and the conduct of its staff. They are

responsible for implementing DPSCS policies and regulations at their particular prison

facilities and for supervising DPSCS staff therein.

          40.     Defendants develop and maintain policies, procedures, customs and or

practices regarding the treatment of prisoners who have been threatened or have a hit on

them by gang members and or other inmates that exhibit a deliberate indifference to the

constitution rights of such prisoners, as Defendants knew that such policies routinely

deprive Plaintiff and others similarly situated of their constitutional rights.

          41.     Defendants failed to properly train and supervise DPSCS staff with respect



                                                                                          13
          Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 14 of 21



to reasonable policies, actions and omissions with respect to reasonable accommodations

for prisoners who have been threatened or have a hit put on them, the legal requirements

for physical and auxiliary accommodations for such prisoners and properly responding to

such prisoners’ complaints about the inadequacy or lack of such accommodations.

          42.     Defendants were deliberately indifferent in failing to provide the requisite

training and supervision to DPSCS staff or the requisite protection and assistance to the

Plaintiff.

          43.     Defendants’ actions, omissions and failures in these regard caused harm to

the Plaintiff as described herein.

                                            COUNT 3
             (Violations of Maryland Declaration of Rights/State Constitutional Claim)

          44.      The allegations and averments of fact contained in all preceding

paragraphs are hereby adopted and incorporated by reference as though stated in full

herein.

          45.     This is, in part, an action to redress the deprivation under color of statute,

ordinance, regulation, custom or usage of a right, privilege and immunity that are secured

to the Plaintiff by the Declaration of Rights of the Constitution of the State of Maryland,

including but not limited to Articles 2, 19, 24 and 26, and arising under the law and

statutes of the State of Maryland.

          46.     During all times mentioned herein, Defendants engaged in the illegal

conduct herein mentioned, to the injury of Mr. Young and deprived him of his then

existing and clearly established rights, privileges and immunities secured to her by

Declaration of Rights of the Constitution of the State of Maryland, including but not




                                                                                               14
        Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 15 of 21



limited to Articles 2, 19, 24 and 26, and arising under the laws and statutes of the State of

Maryland.

       47.     All defendants acting under color of Law, have subjected Mr. Young to

conduct consisting of unreasonable, unnecessary and excessive force, deprivation of his

due process rights, false imprisonment, improper detention, improper investigation,

improper training and producers and protocols which may, upon further information,

constitute a pattern and procedures and protocols which may, upon further information,

constitute a pattern and practice by the Defendants, in denial of the rights, privileges and

immunities guaranteed to Mr. Young by the Constitution of the State of Maryland.

       48.     This conduct consists of unreasonable or excessive force, improper

supervision, police misconduct and the other allegations set forth above which was

visited upon Mr. Young by the Defendants, by and through their agents, servants and

employees, acting under color of law. These acts, while carried out under color of law,

have no justification or excuse in law and are instead gratuitous, illegal, improper,

objectively unreasonable and unrelated to any activity in which police officers may

appropriately and legally engage in the course of protecting persons or property or

ensuring civil order.

       49.     The acts alleged herein violated clearly established constitution rights of

Mr. Young, were not objectively reasonable, and were done under circumstances in

which no reasonable person or officer would fail to realize that his or her conduct was a

violation of Mr. Young’ rights.

       50.     Defendants and their agents, servants and/or employees acted improperly

and/or acted willfully, knowingly and purposefully with specific intent, to deprive Mr.




                                                                                             15
          Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 16 of 21



Young of the rights, privileges and immunities secured to him by the Constitution of the

State of Maryland, including but not limited to the following: Freedom from illegal

detention or imprisonment; freedom from the use of excessive or unreasonable force;

freedom from physical abuse, coercion and intimidation; the right to due process; and the

right to life, the right to liberty. All of these rights are secured to the Plaintiff by the

provisions of the Declaration of Rights of the Constitution of the State of Maryland.

          51.   As a result of the Defendants’ conduct as set forth above, Mr. Young has

suffered and will continue to suffer severe anguish, emotional distress, medical and other

related expenses and a loss of income.

                                               COUNT 4

            (Violations of Articles 16 and 25 of the Maryland Declaration of Rights)

          52.   The allegations and averments of fact contained in all preceding

paragraphs are hereby adopted and incorporated by reference as though stated in full

herein.

          53.   At all relevant times, each Defendant was acting under the color of state

law as departments, officers, and employees of the State of Maryland, and their acts and

or omissions were conducted within the scope of their official duties or employment.

          54.   As described herein, Defendants’ acts and omissions deprived Mr. Young

of his rights under the Maryland Declaration of Rights, Articles 16 and 25, to be free

from cruel and unusual punishment.

          55.   The acts and omissions described herein caused injuries to Mr. Young.




                                                                                               16
          Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 17 of 21



          56.   At all relevant times, Defendants were acting pursuant to DPSCS custom,

policy, authority, decision, ordinance, regulation, widespread habit, usage or practice in

their actions toward Mr. Young.

          57.   As a direct and proximate result of Defendants’ conduct, as described

herein, Mr. Young has suffered actual physical and emotional injuries, and other damages

and losses, some of which may be continuing in nature, thereby entitled him to

compensatory and special damages.

          58.   Mr. Young is therefore entitled to money damages to compensate him for

his injuries and for the violation and depravation of his rights under the Maryland

Declaration of rights.

                                             COUNT 5

                                       (Vicarious Liability)

          59.    The allegations and averments of fact contained in all preceding

paragraphs are hereby adopted and incorporated by reference as though stated in full

herein.

          60.   In addition to their own individual liability described above and at all

times pertinent to the subject matter of this case, Defendants, including the unknown

correctional officers involved with and responsible for Mr. Young’s protection and safety

were also the agents, servants and/or employees of Defendants State of Maryland.

          61.   At all times pertinent herein, Defendants, including the unknown

correctional officers were acting in concert with, for and on behalf of, at the insistence,

request and instruction of Defendants State of Maryland; and were otherwise acting




                                                                                           17
          Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 18 of 21



within the scope of their responsibility, authority and employment as agent, servant

and/or employee of said Defendants.

          62.   Defendants are vicariously liable for the acts of the correctional officers

who were acting in the cause of and within the scope of their responsibility, authority and

employment as agents, servants and/or employees of Defendants State of Maryland and

at all times pertinent herein.

          63.   Defendant State of Maryland is liable for the acts of the unknown

correctional officers involved in the facts described above that give rise to this litigation

and complained of herein under the Local Government Tort Claims Act and the State

Tort Claims Act.

          64.   As a result of the Defendants’ conduct as set forth above, Mickel Young

has suffered and will continue to suffer severe mental anguish, emotional distress,

medical and other related expenses.

                                          COUNT 6
                                 (Negligence – All Defendants)

          65.   The allegations and averments of facts contained in all preceding

paragraphs are hereby adopted and incorporated by reference as though stated in full

herein.

          66.   The Defendants individually and/or through their agents, servants and/or

employees had a duty to use reasonable care to protect Mr. Young, not to harm to Mr.

Young or to violate his rights.

          67.   The Defendants owed a duty to Mr. Young arising out of their special

relationship with him to protect him against unreasonable risk of physical harm.

68.         The Defendants knew that Mr. Young faced a serious, real and unreasonable



                                                                                              18
        Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 19 of 21



          threat of violence and physical harm.

69.       This duty was breached. The breaches included, but are not limited to, the

          following:

       a. Failing to take the threats against his life seriously;

       b. Improperly investigating the threats against his life;

       c. Failing to ensure that Mr. Young was protected against physical and mental

harm from those who had placed the threats against his life;

       d. Transferring both Mr. Young and the person who was involved in a fight with

him to the same facility;

       e. Placing him in an institution with the shower facilities in the recreation room

when prison officials knew that this shower configuration is known to be dangerous and

to create a dangerous environment for inmates and a place where fights and other injuries

often occur.

       f. Allowing the shower configuration to continue to be used even after prison

officials knew and were aware that this non standard and unusual configuration was

responsible for and the scene of many fights and other injuries to inmates.

       g. Failure to properly train employees and prison officials as to how to handle

and respond to threats against inmates lives even though they know that these kinds of

threats happen frequently and that Mr. Young has been the subject of these threats;

       h. Further breaches to be identified through discovery.

       70.     Defendants’ breaches were the direct and proximate cause of harm to Mr.

Young. As a result of the Defendants’ conduct as set forth above, Mr. Young has

suffered and will continue to suffer physical injury, severe mental anguish, emotional




                                                                                            19
          Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 20 of 21



distress, medical and other related expenses.

                                        COUNT 7

                  (ASSAULT AND BATTERY – Inmate Defendants)

          71.   The allegations and averments of facts contained in all preceding

paragraphs are hereby adopted and incorporated by reference as though stated in full

herein.

          72.   Jamar Mackall, #437410/2051289, Ronnie Peters, #363963/2266772,

Michael Jones #369921 and another unidentified inmate assaulted, battered, beat and

violently stabbed Mr. Young. They acted with the intent and capability to do bodily

harm to Mr. Young. Their conduct was perpetrated with actual malice.

          73.   Jamar Mackall, #437410/2051289, Ronnie Peters, #363963/2266772,

Michael Jones #369921 and another unidentified inmate’s actions caused Mr. Young to

be put in reasonable apprehension of an imminent battery.

          74.   Jamar Mackall, #437410/2051289, Ronnie Peters, #363963/2266772,

Michael Jones #369921 and another unidentified inmate assaulted, battered, beat and

stabbed Mr. Young. Their conduct constituted an intentional, non-consensual touching of

Mr. Young and was undertaken deliberately and with actual malice.

          75.   As a result of the actions of Jamar Mackall, #437410/2051289, Ronnie

Peters, #363963/2266772, Michael Jones #369921 and another unidentified inmate, Mr.

Young has suffered and will continue to suffer substantial damages, including but not

limited to extreme and permanent pain and suffering, permanent and debilitating injury,

severe mental anguish and distress, medical and other related expenses.




                                                                                        20
        Case 1:21-cv-00206 Document 1 Filed 01/25/21 Page 21 of 21



       WHEREFORE, the Plaintiff, Mickel Young, seeks compensatory damages in an

amount which exceeds Seventy- Five Thousand Dollars and 00/100 ($75,000), punitive

damages in an amount to be determined, plus interest, costs, expert witness fees and

attorney fees against the Defendants jointly and severally, and any and all additional

relief that Plaintiff’s causes require. Plaintiff further requests that Defendants be enjoined

and directed to provide him with the proper care, protection and housing so that he may

be protected from any threats, hits and acts of violence during his custody in the DPSCS.

                                               Respectfully Submitted,




January 25, 2021                               Wanda J. Dixon, Esq.
                                               The Dixon Law Firm, LLC
                                               Attorney for Mr. Young
                                               Client Protection Fund Number 8712010161
                                               1401 Mercantile Lane Suite 381
                                               Largo, MD 20774
                                               wdixon@thedixonlawfirm.law
                                               301-456-5156

                              DEMAND FOR JURY TRIAL

       Mr. Young respectfully requests that this matter be heard by a jury.




                                               Wanda J. Dixon




                                                                                           21
